DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The IDS received on January 14, 2022 and May 9, 2022 are proper and are being considered by the Examiner.
Drawings
	The drawings received on October 7, 2021 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite for the following reasons.
	Claim 2 recites that the method involves one or more processors which is configured to control the components of the instrument, the components of the instrument comprising, inter alia, a detector and an automatic pipetting machine.  However, the prior section of the claim, when describing the contents of the instrument only contains a frame, a drawer, and a plurality of separately controllable heat sources, and not the detector nor the automatic pipetting machine.
	Therefore, it is unclear what is actually comprised by the instrument being employed in the method of claim 2.
	For the purpose of prosecution, the detector and the automatic pipetting machine is not required in the instrument, but only that the processor is configured to operate them (if and when connected).  Lastly, the Office notes that the system disclosed by the instant application as detailed on Figures is not determined to have the capacity to comprise an automatic pipetting machine as its own compartment. 
	Claim 2 is also indefinite for missing a conjunction after the element detector and the automatic pipetting machine.  For the purpose of prosecution, the conjunction, “and” is assumed.
	For the same reason, claims 17 and 18 is also indefinite.
	Claims 3-16 and 19-21 are indefinite by way of their dependency on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zou et al. (US 2002/0173032 A1, published November 21, 2002; IDS ref) in view of Greenstein et al. (US 2006/0165559 A1, published July 27, 2006).
With regard to claim 2, Zou et al. teach a multi-lane microfluidic device, each lane comprising an amplification region which amplification of polynucleotides is carried out (see Figure 4, wherein there are at least three lanes provided on a device (1), wherein for each lane defined from the element 9; and amplification chamber 11 are positioned for the respective lane; “the individual chambers 11 are positioned inside the interior open area of silicon frame 1”).
With regard to claim 8, Zou et al. teach a multi-lane microfluidic device comprising a plurality of heaters which are separately controllable, each of which are associated with a lane (“a microfabricated thermal cycler which permits simultaneous treatment of multiple individual samples in independent thermal protocols, so as to implement large numbers of DNA experiments simultaneously in a short time”, section [0009]; “a high degree of thermal isolation for the reaction chamber, where there is no cross talk not only between the reaction chambers…”, section [0010]).
With regard to claim 16, while Zou et al. teach a temperature sensor to monitor and provide feedback to the temperature cycling, the artisans do not teach that the sensor is disposed in a drawer (“each chamber contains at least one temperature sensor 4 for each heating element 5.  They are located to the heating elements, as shown”, section [0031]).
With regard to claim 17, Zou et al. teach that the detection means is attached to the upper housing location (“[s]imilarly, a detection system may either be disposed in the upper hood 440 along with the fluid control, or it may be integrated within the lift arrangement … incorporated as part of the platform”, section [0054]).
With regard to claims 19 and 20, Zou et al. teach that their system comprises a display and a program running a user interface for operation (“present invention may also include software to control the operations of an apparatus of the present invention … shows a control unit 890 connected via a cable 891 to an apparatus 800 of th4e present invention … 890 may include electronics, power supply, pumps … temperature controls for heating or cooling system of apparatus 800 and other control and operation features, such as for the detection system and liquid handling devices … 890 may include any necessary software and a processor including programming the various components … input device … such as mouse, display and/or keyboard, is connected to control unit 890”, section [0062]).
Zou et al., however, do not disclose a system which is tailored to receive the multi-lane microfluidic device and perform the amplification therein.  Consequently, the artisans do not disclose providing an instrument comprising:
a frame
a drawer configured to move relative to the frame, wherein the drawer comprises:
an area configured to receive the multi-lane microfluidic cartridge;
a registration member configured to facilitate placement of the multi-lane microfluidic cartridge into the drawer in a single orientation;
a cutaway configured to facilitate removal of the multi-lane microfluidic cartridge from the drawer after analysis;
a plurality of separately controllable heat sources configured to deliver localized heat to selected regions of the multi-lane microfluidic cartridge at specific times; 
electrical connectors configured to transmit electrical signals to the plurality of separately controllable heat sources during analysis;
one or more processors configured to control components of said instrument, comprising:
the plurality of separately controllable heat sources configured to directly heat to an amplification region of a lane;
a detector configured to detect the presence of an amplification product in the amplification region during amplification; and 
an automatic pipetting machine configured to load polynucleotide containing samples into the multi-lane microfluidic cartridge, wherein the automatic pipetting machine is configured to add a polynucleotide-containing sample to the multi-lane microfluidic cartridge after a different polynucleotide-containing sample has been amplified in the multi-lane microfluidic cartridge when the multi-lane microfluidic cartridge is received in the instrument.
Consequently, Zou et al. do not teach that the system comprises a recessed surface of the drawer in which the microfluidic device is placed (claim 3), or a drawer comprising a hand-grasp configured to facilitate removal and insertion of the drawer into the frame (claim 6).
The microfluidic device of Zou et al. does not comprise a registration member comprising a diagonally cut off corner (claim 5), or the registration member of the drawer comprising a matching cut off corner (claim 4).
Zou et al. do not teach a cutaway formed in a drawer in the form of a semi-circle (claim 7).
Greenstein et al. teach a system for loading and automating an assay on a microfluidic device (“invention is directed toward an automated microfluidic chip processing apparatus”, section [0009]), wherein the system comprises the means chip handling system, a fluid control system, and a detection system (section [0012], “invention includes a method of processing a microfluidic chip including providing a microfluidic chip apparatus, including a chip handling system, a fluid control system, and a detection system”), wherein the system comprises:
a frame (element 310, “supports 310”, section [0039]);
a drawer configured to move relative to the frame (“deck 402 on to which a microfluidic chip 204 has been placed … chip 204 is positioned on a moving conveyor 432, which delivers the chip 204 in the direction indicated by arrow 434 into and out of housing 433”, section [0048]), wherein the system also comprise a:
an area configured to receive the multi-microfluidic cartridge (element 402);
a registration member configured to facilitate placement of the multi-lane microfluidic cartridge onto the drawer in a single orientation (see Figures 1A and 1B, wherein the corner of the DNA chip is slanted; “comprising an alignment system to confirm proper placement of said microfluidic chip on said deck”, claim 13);
a cutaway configured to facilitate removal of a chip from its surrounding (see the semi-circular cut out notch that facilitate removal of the chip 128 from its larger mounted casing 127 in Figure 1A and 1B); and
heat source (“heating and/or cooling system may also include thermocouples for measuring the temperature the temperature of the fluids in the microfluidic channels and a temperature control system”, section [0054]).
 Therefore, Greenstein et al. teach a system configured to automate assays performed on a microfluidic device by way of receiving the microfluidic device, wherein the device is configured to match the orientation of the tray (or drawer) in a predictable manner so as to allow a single-orientation placement, a semi-circular cut out notch which allows easier removal of a chip from its casing; a detection means (section [0044]), meeting the limitations of claims 2-7.  Greenstein et al. teach that their system also comprise an above head robotic element which handles liquid operations for transferring liquid (“robotic head 306 also incorporates a liquid handling device … operate, sample and buffer material must be added to the reservoirs on the chip … liquid handling device can be any automated apparatus for transferring liquid … pipetting system”, sections [0040] and [0041]), meeting the limitations of claims 18.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zou et al. with the teachings of Greenstein et al. and the knowledge of the state of the art, thereby arriving at the invention as claimed for the following reasons.
As discussed above, Zou et al. teach a multi-lane amplification chip which is designed to provide independent temperature cycling thereon, wherein each lane housing the chamber is connected to an independently controllable heater, each of which is controlled by its own sensor.
While Zou et al. do not teach a system which is configured to automate the process to be performed on this chip, which allows the chip to be inserted into a tray (or a drawer) in a predictable orientation, allowing the chip to be inserted into the housing of a system that accepts, orients, and performs the assays on the system, doing so would have been an obvious application based on the motivation which had been present in the art long before the time the invention was made, as well as explicitly stated by Greenstein et al.:
“invention is directed toward an automated microfluidic chip processing apparatus” (section [0009]

In doing so, configuring a system with a means of allowing placement of the microfluidic or any assay chip to be placed on such means to be oriented in a singular way, providing a notch on the tray/drawer surface to enable easier removal of the chip therefrom, as well as providing the necessary fluidic transport/delivery means by way of automate pipetting and detecting the resulting assays would not only been obvious for the conventional wisdom of automating routine processes known to be performed in a system, but would have been well-within the skill level of the ordinarily skilled artisan as evidenced by Greenstein et al.
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court state that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) (See MPEP 2144.01(III)).
As well, in KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 9-15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zou et al. (US 2002/0173032 A1, published November 21, 2002; IDS ref) in view of Greenstein et al. (US 2006/0165559 A1, published July 27, 2006) as applied to claims 2-8 and 16-20 above, and further in view of Jensen et al. (US 2006/0246493 A1, published November 2, 2006)
The teachings of Zou et al. and Greenstein et al. have already been discussed above.
While Greenstein et al. teach a mode of placing the microfluidic chip on a tray which is then placed into their system, the artisans do not explicitly teach that the tray is of a drawer configuration with one or more guiding members (claim 10), which ensure the drawer is aligned correctly in the frame (claim 11), so as to achieve a tight fitting (claim 12), which will not significantly move (claim 13), wherein the guiding members extend along a substantial portion of the length of the drawer (claim 14), along two sides of the drawer (claim 15), or a door that permit access to the drawer (claim 21).
Zou et al. and Greenstein et al. do not explicitly teach an air vent located in the drawer (claim 9).
Jensen et al. teach a system which is designed to perform a nucleic acid amplification on a microfluidic device (“invention comprises a microfluidic device, instrumentation interfacing with that device … capable of performing PCR amplification”, section [0013]), wherein the microfluidic device is placed in a drawer which slides out from and into the system (see Figure 5A and 5B).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zou et al. and Greenstein et al. with the teachings of Jensen et al., and the knowledge of the state of the art, thereby arriving at the invention as claimed for the following reasons.
As already discussed in the rejection over Zou et al. and Greenstein et al., the practice of placing a microfluidic chip onto a platform which holds the microfluidic device in a single-orientation for its entry into a detection system is deemed obvious.  Whether such means is provided in a tray, or a drawer format, such are all functionally equivalent which produces the same predictable outcome.  Therefore, instant claims which explicitly describe a drawer system with drawer guide rails on each side of such drawer that provides a stable entry and secure placement into the system where the assay is performed would have been obvious as such means only produce the same outcome as that which was provided via Greenstein et al. utilizing a mechanism which is decades old (drawer system).
MPEP 2144.06 stated that in recognizing functional equivalence, the equivalency must be recognized in the prior art.  The Office holds that a drawer mechanism which allows a platform to be moved to and fro from a housing is a well-recognized functional equivalent to a platform which may also move to and fro from a housing via other prior art known means such as by motorization.
Lastly, with regard to the placement of a vent, placing a vent into a system for producing temperature control environment would also have been obvious implementation as temperature control would have been critical in performing the nucleic acid amplification reaction in the device of Zou et al.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,080,207 (herein, “the ‘207 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
In addition, claims 2-21 are also rejected on the same grounds over claims 1-22 of U.S. Patent No. 8,232,900 (herein, “the ‘900 patent”); claims 1-33 of U.S. Patent No. 7,998,708 (herein, “the ‘708 patent”); and claims 1-52 of U.S. Patent No. 9,040,288 (herein, “the ‘288 patent”).  Because the obviousness issues are identical, only the claims of the ‘207 patent are discussed.
Claims of the ‘207 patent is also drawn to an apparatus which comprises a receiving bay which receives a plurality of microfluidic cartridge comprising multi-lanes therein, each of which comprises an amplification reaction zone (see claim 1), a detector, for detecting the outcome of the amplification reaction and a processor which controls the detectors and heaters (see claim 1), as well as input devices coupled to the processor (claim 7).
While the claims of the ‘207 patent does not explicitly claim a drawer in which the microfluidic device is loaded, or a fluid transport/loading means therein, as discussed above in the rejection over Greenstein et al. and Jensen et al., configuring a system which automates such a process would have been an obvious application that involves a skill level well-within the purview of an ordinarily skilled artisan.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 25, 2022
/YJK/